FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	As previously indicated, [t]his application is a CON of 16/025,204 filed 07/02/2018 (PAT 10638990), which is a CON of 15/264,003 filed 09/13/2016 (PAT 10092494), which claims benefit of 62/218,032 filed 09/14/2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/025,204 and 15/264,003, as well as, Provisional Application No. 62/218,032, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is lack of support or disclosure for the limitation of “the alcohol is present in an amount of 60.28 wt.% to 75.08 wt.%” of claim 1.
Applicant states that this application is a continuation or divisional application of the prior-filed applications. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: There is lack of support or disclosure for the limitation of “the alcohol is present in an amount of 60.28 wt.% to 75.08 wt.%” of claim 1. 
While there is support or disclosure in the prior applications for the amount of ethanol as the alcohol as being 72.28 wt.% (Table II on page 17 of application no(s) 16/025,204 and 15/264,003; Table I on page 18 of provisional application no. 62/218,032), there is no support or disclosure in the prior applications for the parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol of claim 1.
Accordingly, claim 1 is not entitled to the benefit of the prior applications, thereby claims 2-5, 7-12, 14, 16 and 18 are also not entitled to the benefit of the prior applications, as these claims are dependent from claim 1.
As a result, claims 1-5, 7-12, 14, 16 and 18 are afforded the effective filing date of 03/12/2020 for art rejection purposes.



Status of the Claims
This action is in response to papers filed 08/24/2022 in which claims 6, 13, 15, 17, and 19-21 were canceled; claim 11 was withdrawn; claim 1 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 7-10, 12, 14, 16 and 18 are under examination.

Withdrawn Rejections
The rejection of claim(s) 1-4, 7-10, 16 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Suleiman et al (US 2014/0186270 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim(s) 1-5, 7, 9-10, 16-18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Barrie et al (US 2014/0348757 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim  1-4, 7-10, 13, 16 and 17-19 under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 5, 12 and 15 under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), as applied to claims 1 and 7 above, and further in view of Fares et al (US 2014/0030198 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), as applied to claim 1, and further in view of Efthimios et al (EP 3056192 A1; Filing date: 16 February 2015), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Suleiman et al (US 2014/0186270 A1), as applied to claim 1, and further in view of Barrie et al (US 2014/0348757 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-5, 7, 9-10, 13, 16-18 and 20 under 35 U.S.C. 103 as being unpatentable over Barrie et al (US 2014/0348757 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 8, 12 and 15 under 35 U.S.C. 103 as being unpatentable over Barrie et al (US 2014/0348757 A1), as applied to claims 1 and 7 above, and further in view of Fares et al (US 2014/0030198 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Barrie et al (US 2014/0348757 A1), as applied to claim 1, and further in view of Efthimios et al (EP 3056192 A1; Filing date: 16 February 2015), is withdrawn, in view of Applicant’s amendments to claim 1.

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, 12, 14, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10092494.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent ‘494 significantly overlap with the subject of the instant claims, i.e. an anhydrous sunscreen composition comprising sunscreen active agents in an amount of about 0.01 wt. % to about 40.0 wt. %, water-insoluble film-forming polymers in an amount of up to 6 wt. %, and non-aqueous solvents selected including isododecane, isohexadecane, disiloxane and diisopropyl adipate. The claims in the Patent ‘494 being filed before the claims of the instant application, thereby render obvious the incorporation of alcohol as part of the non-aqueous solvents, as well as, substitution of the at least two water insoluble film forming polymers selected from the group consisting of trimethylsiloxysilicate, acrylate/dimethicone copolymer, and methyl dihydroabietate of the Patent ‘494 as the water-insoluble film forming polymers in the claims of instant application because the same result of the water insoluble film forming polymers provide increase water resistance of UVA sunscreen active agents such that retention of UVAPF values after water exposure, as determined by UVAPF values measured before and after water exposure, is greater than at least 70% are achieved in both the claims of the Patent and the claims of the instant application.
	Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092494.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues by deferring remarks until this double patenting rejection is the last rejection pending in the instant application. (Remarks, bottom of page 10).
In response, the pending double patenting rejection of claims 1-5, 7-10, 12, 14, 16 and 18 over U.S. Patent No. 10092494 is maintained for the reason of record, and pending the filing of a terminal disclaimer.


Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 introduces new matter as the claim recites the limitation “the alcohol is present in an amount of 60.28 wt.% to 75.08 wt.%.” This is no support or disclosure of this amount parameter anywhere in the specification as it pertain to the alcohol. Nor is this limitation implicitly apparent to the Examiner from the disclosure of the specification.
While there is support or disclosure in the specification for the amount of ethanol as the alcohol as being 72.28 wt.% (Table II on page 17 of specification), there is no support or disclosure in the specification for the parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol of claim 1.
Claims 2-5, 7-10, 12, 14, 16 and 18 are also rejected as they depend from claim 1, thereby also containing the new matter material.
MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” 
	Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendments at the time of filing of the instant application.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that “paragraph [0038] describes that water insoluble film forming polymers may be provided in amounts ranging from about 0.2 wt. % to about 15 wt. %. Table II also describes that a polymeric additive may be exchanged with a non-aqueous solvent in a 1:1 ratio. Given 3 wt. % of crotonic acid/vinyl Cs-12 isoalkyl esters/VA/bis-vinyldimethicone crosspolymer and 72.28 wt. % of ethanol, as a non-limiting example of certain ingredients at certain concentrations, it is clear that the sunscreen compositions may include alcohol at least in an amount of 60.28 wt. % to 75.08 wt. % based on a total weight of the anhydrous sunscreen composition.” (Remarks, page 6).

In response, the Examiner disagrees. Nowhere in paragraph [0038] of the specification discloses that the parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol. In the same context, nowhere in Table II on page 17 of the specification does it describe that a polymeric additive may be exchanged with a non-aqueous solvent in a 1:1 ratio, as alleged by Applicant, much less does Table II describes the parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol of claim 1. Furthermore, it is unclear how “3 wt. % of crotonic acid/vinyl Cs-12 isoalkyl esters/VA/bis-vinyldimethicone crosspolymer and 72.28 wt. % of ethanol” in Table II, would equate to “the sunscreen compositions may include alcohol at least in an amount of 60.28 wt. % to 75.08 wt. % based on a total weight of the anhydrous sunscreen composition,” as this fact pattern as alleged by Applicant does not make sense, and does not provide support for the claimed parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol of claim 1.
As discussed above in the pending New Matter rejection, while there is support or disclosure in the specification for the amount of ethanol as the alcohol as being 72.28 wt.% (Table II on page 17 of specification), there is no support or disclosure in the specification for the parameter “60.28 wt.% to 75.08 wt.% as it pertain to the alcohol of claim 1.
As a result, for at least the reason discussed above, the Examiner maintains the position that the disclosure of the instant application does not reasonably convey that the inventor had possession of the subject matter of the amendments of claim 1 at the time of filing of the instant application.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SaNogueira et al (US 2017/0189296 A1; previously cited).
Regarding claims 1 and 18, SaNogueira teaches an anhydrous sunscreen composition with improved water resistance of UVA sunscreen active agents comprising crotonic acid/vinyl Cs isoalkyl esters/VA/bis-Vinyldimethicone crosspolymer as a water-insoluble film forming polymer; a sunscreen active agent; and a non-aqueous solvent including at least one alcohol, silicone fluid, an ester, a hydrocarbon or combinations thereof (Abstract; [0011]-[0018], [0021], [0029]-[0042], and [0063]; Tables II-III; claims 1-36). SaNogueira teaches the film forming polymer is present in an amount of 1 wt.% to 6 wt.% (and particularly, 3 wt.%), and the non-aqueous solvent including alcohol is present in an amount of 69.3 wt.% or 72.3 wt.% ([0020], [0039]; Tables II and III). 
Regarding claim 2, SaNogueira teaches the sunscreen active agent comprises a UVA sunscreen active agent including avobenzone, terephthalylidene dicamphor sulfonic acid, bis-disulizole disodium, diethylamino hydroxybenzoyl hexylbenzoate, bis-diethylamino hydroxybenzoyl benzoate, bis-benzoxazolylphenyl ethylhexylimino triazine, or combinations thereof ([0012], [0028]-[0034]; Table II; claims 4-8).
Regarding claim 3, SaNogueira teaches the sunscreen active agent comprises a UVB sunscreen active agent including octocrylene, octinoxate, octisalate, homosalate, ensulizole, ethylhexyl triazone, enzacamene, amiloxate, diethylhexyl butamido triazine, benzylidene malonate polysiloxane, padimate-O, trolamine salicylate, cinoxate, p-aminobenzoic acid or derivatives thereof, or combinations thereof ([0012], [0028]-[0034]; Table II; claims 4-8).
Regarding claim 4, SaNogueira teaches the sunscreen active agent comprises a sunscreen active agent that absorbs both UVA and UVB radiation including oxybenzone, meradimate, titanium dioxide, zinc oxide, bis-octrizole, bemotrizinol, drometrizole trisiloxane, sulisobenzone, dioxybenzone, or combinations thereof ([0012], [0028]-[0034]; Table II; claims 4-8).
Regarding claim 5, SaNogueira teaches the sunscreen active agent is present in an amount of 0.01 wt. % to 40.0 wt. % based on a total weight of the anhydrous sunscreen composition ([0035]; claim 27).
Regarding claims 7-8 and 12, SaNogueira teaches the non-aqueous solvents are selected from isododecane, isohexadecane, disiloxane, diisopropyl adipate, and ethanol ([0013]-[0018], [0040]-[0053]; Tables II and III; claims 13-15).
Regarding claim 9, SaNogueira teaches the water-insoluble film forming polymer increases water resistance of the one or more sunscreen active agents such that retention of UVA Protection Factor (UVAPF) values after water exposure, as determined by UVAPF values measured before and after water exposure, is greater than at least 60% ([0020]-[0021], [0036], [0039]; claim 1, 31 and 36).
Regarding claim 10, SaNogueira teaches the anhydrous sunscreen composition further comprises one or more cosmetically acceptable carriers, oils, sterols, amino acids, moisturizers, powders, colorants, pigments, dyes, pH adjusters, perfumes, essential oils, cosmetic active ingredients, vitamins, essential fatty acids, sphingolipids, self-tanning compounds, fillers, emulsifying agents, antioxidants, surfactants, additional film formers, chelating agents, gelling agents, thickeners, emollients, humectants, minerals, viscosity and/or rheology modifiers, keratolytics, retinoids, hormonal compounds, alpha- keto acids, anti-mycobacterial agents, anti-fungal agents, anti-microbials, anti-virals, analgesics, anti- allergenic agents, H1 or H2 antihistamines, anti-inflammatory agents, anti-irritants, anti-neoplastics, immune system boosting agents, immune system suppressing agents, anti-acne agents, anesthetics, antiseptics, insect repellents, skin cooling compounds, skin protectants, skin penetration enhancers, exfoliants, lubricants, fragrances, staining agents, depigmenting agents, hypopigmenting agents, preservatives, stabilizers, pharmaceutical agents, photostabilizing agents, spherical powders, plant extracts, absorbents, salicylic acid, alpha and beta hydroxy acids, retinol and its derivatives, or combinations thereof ([0019], [0055]; claim 30).
Regarding claim 14, SaNogueira teaches the anhydrous sunscreen composition further contains caprylyl glycol ([0061]).
Regarding claim 16, SaNogueira teaches a consumer packaged product containing the anhydrous sunscreen composition ([0022], [0072] and claim 37).
As a result, the aforementioned teachings from SaNogueira are anticipatory to claims 1-5, 7-10, 12, 14, 16 and 18 of the instant invention.




Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613